                      Case 2:20-cv-01503-MAT Document 40 Filed 10/09/20 Page 1 of 5
                                                                                          CLOSED,PATENT
                                       U.S. District Court
                               District of Delaware (Wilmington)
                       CIVIL DOCKET FOR CASE #: 1:19−cv−01875−RGA

NXP USA, Inc. et al v. Impinj, Inc.                          Date Filed: 10/04/2019
Assigned to: Judge Richard G. Andrews                        Date Terminated: 10/07/2020
Cause: 35:1 Patent Infringement                              Jury Demand: Plaintiff
                                                             Nature of Suit: 830 Patent
                                                             Jurisdiction: Federal Question
Plaintiff
NXP USA, Inc.                                  represented by Kelly E. Farnan
                                                              Richards, Layton & Finger, PA
                                                              One Rodney Square
                                                              Suite 600
                                                              920 N. King Street
                                                              Wilmington, DE 19801
                                                              (302) 651−7705
                                                              Email: farnan@rlf.com
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                              David L. Witcoff
                                                              Email: dlwitcoff@jonesday.com
                                                              PRO HAC VICE
                                                              ATTORNEY TO BE NOTICED

Plaintiff
NXP B.V.                                       represented by Kelly E. Farnan
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                              David L. Witcoff
                                                              (See above for address)
                                                              PRO HAC VICE
                                                              ATTORNEY TO BE NOTICED


V.
Defendant
Impinj, Inc.                                   represented by Andrew Colin Mayo
                                                              Ashby & Geddes
                                                              500 Delaware Avenue, 8th Floor
                                                              P.O. Box 1150
                                                              Wilmington, DE 19801
                                                              302−654−1888
                                                              Email: amayo@ashbygeddes.com
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED
             Case 2:20-cv-01503-MAT Document 40 Filed 10/09/20 Page 2 of 5

                                                                Steven J. Balick
                                                                Ashby & Geddes
                                                                500 Delaware Avenue, 8th Floor
                                                                P.O. Box 1150
                                                                Wilmington, DE 19801
                                                                (302) 654−1888
                                                                Fax: (302) 654−2067
                                                                Email: sbalick@ashbygeddes.com
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED


Date Filed       #        Docket Text

10/04/2019           Ï1   COMPLAINT filed with Jury Demand against Impinj, Inc. − Magistrate Consent
                          Notice to Pltf. ( Filing fee $ 400, receipt number 0311−2748060.) − filed by NXP
                          USA, Inc., NXP B.V.. (Attachments: # 1 Exhibit A−H, # 2 Civil Cover Sheet)(mal)
                          (Entered: 10/07/2019)

10/04/2019           Ï2   Notice, Consent and Referral forms re: U.S. Magistrate Judge jurisdiction. (mal)
                          (Entered: 10/07/2019)

10/04/2019           Ï3   Report to the Commissioner of Patents and Trademarks for Patent/Trademark
                          Number(s): See Attachment. (mal) (Entered: 10/07/2019)

10/04/2019           Ï4   Disclosure Statement pursuant to Rule 7.1: identifying Corporate Parent NXP
                          Semiconductors N.V. for NXP B.V., NXP USA, Inc. filed by NXP B.V., NXP USA,
                          Inc.. (mal) (Entered: 10/07/2019)

10/07/2019           Ï    Summons Issued with Magistrate Consent Notice attached as to Impinj, Inc. on
                          10/7/2019. Requesting party or attorney should pick up issued summons at the Help
                          Desk, Room 4209, or call 302−573−6170 and ask the Clerk to mail the summons to
                          them. (mal) (Entered: 10/07/2019)

10/07/2019           Ï5   Return of Service Executed by NXP USA, Inc., NXP B.V.. Impinj, Inc. served on
                          10/7/2019, answer due 10/28/2019. (Farnan, Kelly) (Entered: 10/07/2019)

10/09/2019           Ï    Case Assigned to Judge Richard G. Andrews. Please include the initials of the Judge
                          (RGA) after the case number on all documents filed. (rjb) (Entered: 10/09/2019)

10/10/2019           Ï6   MOTION for Pro Hac Vice Appearance of Attorney David L. Witcoff − filed by NXP
                          B.V., NXP USA, Inc.. (Farnan, Kelly) (Entered: 10/10/2019)

10/10/2019           Ï    SO ORDERED, re 6 MOTION for Pro Hac Vice Appearance of Attorney David L.
                          Witcoff, filed by NXP B.V., NXP USA, Inc.. Signed by Judge Richard G. Andrews
                          on 10/10/2019. (nms) (Entered: 10/10/2019)

10/28/2019           Ï7   STIPULATION TO EXTEND TIME to Respond to the Complaint to November 27,
                          2019 − filed by Impinj, Inc.. (Balick, Steven) (Entered: 10/28/2019)

10/29/2019           Ï    SO ORDERED, re 7 STIPULATION TO EXTEND TIME to Respond to the
                          Complaint to November 27, 2019 (*Reset Answer Deadlines: Impinj, Inc. answer due
                          11/27/2019). Signed by Judge Richard G. Andrews on 10/29/2019. (nms) (Entered:
                          10/29/2019)

10/30/2019           Ï    Pro Hac Vice Attorney David L. Witcoff for NXP B.V. and NXP USA, Inc. added for
             Case 2:20-cv-01503-MAT Document 40 Filed 10/09/20 Page 3 of 5
                        electronic noticing. Pursuant to Local Rule 83.5 (d)., Delaware counsel shall be the
                        registered users of CM/ECF and shall be required to file all papers. (kmd) (Entered:
                        10/30/2019)

11/25/2019        Ï8    STIPULATION and Proposed Order, by Impinj, Inc.. (Balick, Steven) Modified on
                        11/25/2019 (nms). (Entered: 11/25/2019)

11/25/2019         Ï    SO ORDERED, re 8 Stipulation and Proposed Order (*Reset Answer Deadlines:
                        Impinj, Inc. answer due 12/12/2019). Signed by Judge Richard G. Andrews on
                        11/25/2019. (nms) (Entered: 11/25/2019)

11/25/2019        Ï9    MOTION to Transfer Case to Western District of Washington − filed by Impinj, Inc..
                        (Attachments: # 1 Text of Proposed Order)(Balick, Steven) (Entered: 11/25/2019)

11/25/2019       Ï 10   OPENING BRIEF in Support re 9 MOTION to Transfer Case to Western District of
                        Washington filed by Impinj, Inc..Answering Brief/Response due date per Local Rules
                        is 12/9/2019. (Balick, Steven) (Entered: 11/25/2019)

11/25/2019       Ï 11   DECLARATION of Yukio Morikubo re 10 Opening Brief in Support, by Impinj, Inc..
                        (Balick, Steven) Modified on 11/26/2019 (nms). (Entered: 11/25/2019)

11/25/2019       Ï 12   DECLARATION of Ramsey M. Al−Salam re 10 Opening Brief in Support, by
                        Impinj, Inc.. (Attachments: # 1 Exhibits 1−4)(Balick, Steven) Modified on 11/26/2019
                        (nms). (Entered: 11/25/2019)

12/06/2019       Ï 13   STIPULATION TO EXTEND TIME for the briefing on Defendant's Motion to
                        Transfer Venue to the Western District of Washington Under 28 U.S.C. Section
                        1404(a) to December 19, 2019 for Plaintiffs' Answering Brief and to January 2, 2020
                        for Defendant's Reply Brief − filed by NXP B.V., NXP USA, Inc.. (Farnan, Kelly)
                        (Entered: 12/06/2019)

12/10/2019         Ï    SO ORDERED, re 13 STIPULATION TO EXTEND TIME (*Reset Briefing
                        Schedule: re 9 MOTION to Transfer Case to Western District of Washington.
                        Answering Brief due 12/19/2019, Reply Brief due 1/2/2020). Signed by Judge
                        Richard G. Andrews on 12/9/2019. (nms) (Entered: 12/10/2019)

12/12/2019       Ï 14   ANSWER to 1 Complaint with Jury Demand by Impinj, Inc..(Mayo, Andrew)
                        (Entered: 12/12/2019)

12/13/2019       Ï 15   Disclosure Statement pursuant to Rule 7.1: No Parents or Affiliates Listed filed by
                        Impinj, Inc.. (Mayo, Andrew) (Entered: 12/13/2019)

12/19/2019       Ï 16   ANSWERING BRIEF in Opposition re 9 MOTION to Transfer Case to Western
                        District of Washington filed by NXP B.V., NXP USA, Inc..Reply Brief due date per
                        Local Rules is 12/26/2019. (Farnan, Kelly) (Entered: 12/19/2019)

12/19/2019       Ï 17   DECLARATION of David L. Witcoff re 16 Answering Brief in Opposition, by NXP
                        B.V., NXP USA, Inc.. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4
                        Exhibit D, # 5 Exhibit E, # 6 Exhibit F, # 7 Exhibit G, # 8 Exhibit H, # 9 Exhibit I, #
                        10 Exhibit J, # 11 Exhibit K, # 12 Exhibit L, # 13 Exhibit M, # 14 Exhibit N, # 15
                        Exhibit O)(Farnan, Kelly) Modified on 12/20/2019 (nms). (Entered: 12/19/2019)

12/19/2019       Ï 18   DECLARATION of Peter M. Roossien re 16 Answering Brief in Opposition, by NXP
                        B.V., NXP USA, Inc.. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit
                        C)(Farnan, Kelly) Modified on 12/20/2019 (nms). (Entered: 12/19/2019)

01/02/2020       Ï 19   REPLY BRIEF re 9 MOTION to Transfer Case to Western District of Washington
                        filed by Impinj, Inc.. (Balick, Steven) (Entered: 01/02/2020)
             Case 2:20-cv-01503-MAT Document 40 Filed 10/09/20 Page 4 of 5
01/02/2020       Ï 20   DECLARATION of Ramsey M. Al−Salam re 19 Reply Brief, by Impinj, Inc..
                        (Attachments: # 1 Exhibits 1−4)(Balick, Steven) Modified on 1/3/2020 (nms).
                        (Entered: 01/02/2020)

01/02/2020       Ï 21   DECLARATION of Yukio Morikubo re 19 Reply Brief, by Impinj, Inc.. (Balick,
                        Steven) Modified on 1/3/2020 (nms). (Entered: 01/02/2020)

01/29/2020       Ï 22   Letter to The Honorable Richard G. Andrews from Kelly E. Farnan regarding Request
                        Rule 16 Scheduling Conference. (Farnan, Kelly) (Entered: 01/29/2020)

02/06/2020       Ï 23   ORAL ORDER: A hearing on the Motion to Transfer Case to Western District of
                        Washington (D.I. 9 ) is now set for 2/13/2020, at 4:00 PM in Courtroom 6A. Ordered
                        by Judge Richard G. Andrews on 2/6/2020. (nms) (Entered: 02/06/2020)

02/13/2020       Ï 24   ORAL ORDER: The Motion Hearing set for today, 2/13/2020, will now start at 1:00
                        PM in Courtroom 6A. Ordered by Judge Richard G. Andrews on 2/13/2020. (nms)
                        (Entered: 02/13/2020)

02/13/2020         Ï    Minute Entry for proceedings held before Judge Richard G. Andrews − Motion
                        Hearing held on 2/13/2020 re 9 MOTION to Transfer Case to Western District of
                        Washington. Local counsel present for plaintiff: S. Fineman. Local counsel present for
                        defendant: S. Balick. (Court Reporter Patrick O'Hare, Wilcox & Fetzer.) (crb)
                        (Entered: 02/13/2020)

02/20/2020       Ï 25   Letter to The Honorable Richard G. Andrews from Steven J. Balick regarding Impinj's
                        Supplemental Submission in Support of its Motion to Transfer (D.I. 9). (Attachments:
                        # 1 Exhibit A−E)(Balick, Steven) (Entered: 02/20/2020)

02/20/2020       Ï 26   Letter to The Honorable Richard G. Andrews from Valerie Caras regarding NXP's
                        Supplemental Submission Opposing Impinj's Motion to Transfer. (Attachments: # 1
                        Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F, #
                        7 Exhibit G, # 8 Exhibit H)(Caras, Valerie) (Entered: 02/20/2020)

03/20/2020       Ï 27   NOTICE OF SERVICE of Defendant Impinj, Inc.'s First Set of Requests for
                        Production of Documents to Plaintiffs (Nos. 1 − 43) filed by Impinj, Inc..(Mayo,
                        Andrew) (Entered: 03/20/2020)

03/26/2020       Ï 28   NOTICE OF SERVICE of Plaintiffs' First Set of Requests for the Production of
                        Documents to Impinj, Inc. (Nos. 1−53) filed by NXP B.V., NXP USA, Inc..(Farnan,
                        Kelly) (Entered: 03/26/2020)

04/10/2020       Ï 29   NOTICE OF SERVICE of Second Set of Requests for the Production of Documents
                        to Impinj (Nos. 54−59) filed by NXP B.V., NXP USA, Inc..(Farnan, Kelly) (Entered:
                        04/10/2020)

04/20/2020       Ï 30   NOTICE OF SERVICE of Plaintiffs' Responses and Objections to Defendant Impinj,
                        Inc.'s First Set of Requests for the Production of Documents (Nos. 1−43) filed by
                        NXP B.V., NXP USA, Inc..(Farnan, Kelly) (Entered: 04/20/2020)

04/27/2020       Ï 31   NOTICE OF SERVICE of Defendant's Response to Plaintiffs' First and Second Sets
                        of Requests for Production of Documents (Nos. 1−59) filed by Impinj, Inc..(Mayo,
                        Andrew) (Entered: 04/27/2020)

04/30/2020       Ï 32   NOTICE OF SERVICE of Plaintiffs' Initial Disclosures filed by NXP B.V., NXP
                        USA, Inc..(Farnan, Kelly) (Entered: 04/30/2020)

05/05/2020       Ï 33   Letter to The Honorable Richard G. Andrews, from Kelly E. Farnan, regarding
                        corrected Roossien Declaration. (Farnan, Kelly) Modified on 5/5/2020 (nms).
             Case 2:20-cv-01503-MAT Document 40 Filed 10/09/20 Page 5 of 5
                        (Entered: 05/05/2020)

05/05/2020       Ï 34   Corrected DECLARATION of Peter M. Roossien re 33 Letter, by NXP B.V., NXP
                        USA, Inc.. (Attachments: # 1 Exhibits A−C)(Farnan, Kelly) Modified on 5/5/2020
                        (nms). (Entered: 05/05/2020)

05/28/2020       Ï 35   Letter to The Honorable Richard G. Andrews from Kelly E. Farnan regarding a
                        request that the Court set a Scheduling Conference. (Farnan, Kelly) (Entered:
                        05/28/2020)

07/15/2020       Ï 36   NOTICE OF SERVICE of (1) Plaintiffs' First Set of Interrogatories to Impinj (No. 1)
                        and (2) Plaintiffs' Third Set of Requests for the Production of Documents to Impinj
                        (No. 60) filed by NXP B.V., NXP USA, Inc..(Farnan, Kelly) (Entered: 07/15/2020)

08/14/2020       Ï 37   NOTICE OF SERVICE of Defendant's Response to Plaintiffs' First Set of
                        Interrogatories (No. 1) and Defendant's Response to Plaintiffs' Third Set of Requests
                        for Production of Documents (No. 60) filed by Impinj, Inc..(Mayo, Andrew) (Entered:
                        08/14/2020)

09/23/2020       Ï 38   MEMORANDUM. Signed by Judge Richard G. Andrews on 9/23/2020. (nms)
                        (Entered: 09/23/2020)

09/23/2020       Ï 39   ORDER: The motion to transfer (D.I. 9 ) is GRANTED. The above−captioned case is
                        TRANSFERRED to the United States District Court for the Western District of
                        Washington. Signed by Judge Richard G. Andrews on 9/23/2020. (nms) (Entered:
                        09/23/2020)

10/07/2020         Ï    Case transferred to the United States District Court for the Western District of
                        Washington. (nms) (Entered: 10/07/2020)
